IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE
 COURTNEY COOPER,
                                              No. 81029-4-I
                           Appellant,
                 v.
                                              ORDER DENYING MOTION FOR
 LAURA LOWERY,
                                              RECONSIDERATION, WITHDRAWING
                                              OPINION, AND SUBSTITUTING
                           Respondent,
                                              OPINION
 THE CITY OF SEATTLE, a
 Washington municipal corporation,

                           Defendant.

          Respondent Laura Lowery moved for reconsideration of the opinion filed on

May 3, 2021. Petitioner Courtney Cooper responded. A majority of the panel has

considered the motion pursuant to RAP 12.4 and has determined that the motion

should be denied. However, a majority of the panel has determined that the

opinion should be withdrawn and a substitute opinion filed. Now, therefore, it is

hereby

          ORDERED that the motion for reconsideration is denied; and it is further

          ORDERED that the opinion filed on May 3, 2021, is withdrawn; and it is

further

          ORDERED that a substitute opinion shall be filed.
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 COURTNEY COOPER,                                  No. 81029-4-I

                              Appellant,           DIVISION ONE
                v.

 LAURA LOWERY,                                     UNPUBLISHED OPINION

                              Respondent,

 THE CITY OF SEATTLE, a Washington
 municipal corporation,

                              Defendant.


       CHUN, J. — Courtney Cooper, a real estate broker, bought a share

representing a floating home moorage slip (Slip) from Molly Brackett. Laura

Lowery owns the floating home moored to the Slip. Cooper sought to increase

Lowery’s monthly moorage rent. Lowery petitioned for review before a hearing

examiner under Seattle Municipal Code (SMC) 7.20.080—a provision of the

Seattle floating home ordinance—claiming that the rent increase was

unreasonable and that the transaction between Cooper and Brackett did not

constitute a genuine change in control over the Slip. The hearing examiner

agreed with Lowery. The superior court affirmed. We reverse and dismiss for

lack of subject matter jurisdiction.




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81029-4-I/2


                                  I. BACKGROUND

       Molly Brackett owned a dock composed of several floating-home moorage

slips, known as the Brackett Dock. Brackett formed the Brackett Dock

Association—a corporation providing cooperative ownership of the Brackett

Dock—and owned all shares in the association. Ownership of a share in the

corporation corresponds to (1) the right to moor a floating home to the associated

slip or to collect rent from a floating home moored in that slip and (2) the right to

an assigned parking space or to collect rent on it. Brackett sold all but one of the

floating-home slips to the respective floating-home owners moored to each slip.

This case concerns the remaining slip, where Lowery moors her floating home.

She rents this floating home to others.

       In May 2018, Cooper bought the share representing the Slip from Brackett

who financed the purchase. Cooper notified Lowery of the change in ownership

and began making monthly payments to Brackett. At the time, Lowery was

paying $750 per month in moorage rent for the Slip.

       In July 2018, Cooper notified Lowery that Cooper was increasing rent to

$2,345. Lowery petitioned for review before a Seattle Hearing Examiner under

SMC 7.20.0801 to contest the rent increase. She said the rent was unreasonable

       1
          Chapter 7.20 SMC codifies the Seattle floating home ordinance. Under
SMC 7.20.020, the overall purpose is to address arbitrary actions and unreasonable rent
increases affecting floating-home owners while preserving the fundamental attributes of
property ownership for moorage owners. SMC 7.20.090 provides for limited rent
increases not subject to review by a hearing examiner. SMC 7.20.080 provides for
review by a hearing examiner if a moorage owner tries to impose rent over an amount
permitted by SMC 7.20.090. SMC 7.20.080 sets forth the process for review and the
factors the hearing examiner must consider in assessing the contested rent increase.



                                           2
No. 81029-4-I/3


and that the transaction between Brackett and Cooper did not lead to a genuine

change in control.

       Cooper did not dispute subject matter jurisdiction. The hearing examiner

determined she had jurisdiction to hear the case under SMC 7.20.080 and did

not provide reasoning. She concluded that Cooper failed to bear her burden of

proving the sale led to a “genuine change in control of the moorage” as required

by SMC 7.20.080(D)(2) and thus could not raise rent to $2,345.

       Cooper appealed to King County Superior Court. The court affirmed the

hearing examiner’s decision.

                                     II. ANALYSIS

   A. Subject Matter Jurisdiction

       Cooper says that the hearing examiner lacked subject matter jurisdiction2

to decide the case. Cooper contends that SMC 7.20.080—which provides for

review before the hearing examiner—applies to only “moorage owners” and that

she is not a “moorage owner” as defined by SMC 7.20.030. Lowery concedes



And under SMC 7.20.080(D)(2), if a sale is used to justify a new cost basis for a rent
increase, then the respondent must prove a genuine change in control of the property.
         2
           Cooper concedes that she did not raise this jurisdictional argument before the
hearing examiner. But she contends that she may raise it for the first time on appeal
under RAP 2.5(a)(1). We agree. While that rule states that an appellant can raise for
the first time on appeal the issue of “lack of trial court jurisdiction,” Washington courts
have interpreted the language more broadly to include administrative tribunals. See,
e.g., Goldsmith v. State, Dep’t of Soc. & Health Servs., 169 Wn. App. 573, 580, 280 P.3d
1173 (2012) (“A tribunal’s lack of subject matter jurisdiction may be raised at any time in
a legal proceeding. . . . Without subject matter jurisdiction, a court or administrative
tribunal can do nothing other than dismiss”) (internal citation omitted); Inland Foundry
Co. v. Spokane County Air Pollution Control Auth., 98 Wn. App. 121, 123, 989 P.2d 102
(1999).



                                            3
No. 81029-4-I/4


that Cooper is not a moorage owner but says the hearing examiner still had

jurisdiction.3 We conclude that the hearing examiner lacked subject matter

jurisdiction to review the challenged rent increase.

       We review de novo whether a tribunal has subject matter jurisdiction. In

re Marriage of McDermott, 175 Wn. App. 467, 479, 307 P.3d 717 (2013); see

also Singletary v. Manor Healthcare Corp., 166 Wn. App. 774, 781, 271 P.3d 356

(2012) (applying de novo review to whether an administrative agency lacked

subject matter jurisdiction).

       “‘A tribunal lacks subject matter jurisdiction when it attempts to decide a

type of controversy over which it has no authority to adjudicate.’” Landon v.

Home Depot, 191 Wn. App. 635, 640, 365 P.3d 752 (2015) (quoting Marley v.

Dep’t of Labor & Indus., 125 Wn.2d 533, 539, 886 P.2d 189 (1994)). “A lack of

subject matter jurisdiction implies that an agency has no authority to decide the

claim at all, let alone order a particular kind of relief.” Yow v. Dep’t of Health

Unlicensed Practice Program, 147 Wn. App. 807, 815, 199 P.3d 417 (2008).

“The type of controversy over which an agency or tribunal has subject matter

jurisdiction refers to the general category of controversies it has authority to


       3
          Lowery says that a mechanism in SMC 7.20.110 that sets rent upon re-
occupation by a floating-home owner of a previously rented floating home “supports [her]
construction” of SMC 7.20.080. Lowery interprets SMC 7.20.110 as setting rent based
on comparably situated floating homes at the same dock if she chose to re-occupy her
floating home. Lowery appears to say because this provision is so “extraordinary” in
setting rent without regard for market conditions the ordinance should be interpreted
broadly. Given that the purpose of this argument is unclear, we decline to reach the
issue. See Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wn. App. 474, 486, 254
P.3d 835 (2011) (“We will not consider an inadequately briefed argument.”). And the
argument does not appear to support the existence of subject matter jurisdiction here.



                                           4
No. 81029-4-I/5


decide and is distinct from the facts of any specific case.” Singletary, 166 Wn.

App. at 782.

       According to the City of Seattle Hearing Examiner Rules of Practice and

Procedure 2.03 (2012), “[t]he Hearing Examiner has jurisdiction to hear and

decide appeals and other contested cases . . . only as authorized by law.” Thus,

we determine whether the hearing examiner’s review of this case was authorized

by law.

       We interpret local ordinances as we do statutes. Griffin v. Thurston

County, 165 Wn.2d 50, 55, 196 P.3d 141 (2008). A court’s duty in interpreting a

statute is to “‘discern and implement’” the legislature’s intent. Ellensburg Cement

Prod., Inc. v. Kittitas County, 179 Wn.2d 737, 743, 317 P.3d 1037 (2014)

(quoting State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003)). “[I]f the

statute’s meaning is plain on its face, then the court must give effect to that plain

meaning as an expression of legislative intent.” State ex rel. Citizens Against

Tolls v. Murphy, 151 Wn.2d 226, 242, 88 P.3d 375 (2004). When determining

plain meaning, courts examine the “statute in which the provision at issue is

found, as well as related statutes or other provisions of the same act in which the

provision is found.” Id. Courts consider “‘the context of the regulatory and

statutory scheme as a whole.’” Dep’t of Transp. v. City of Seattle, 192 Wn. App.

824, 838, 368 P.3d 251 (2016) (quoting ITT Rayonier, Inc. v. Dalman, 122 Wn.2d

801, 807, 863 P.2d 64 (1993)). “When interpreting a statute, ‘we must not add

words where the legislature has chosen not to include them.’” Id. (internal




                                          5
No. 81029-4-I/6


quotation marks omitted) (quoting Lake v. Woodcreek Homeowners Ass’n, 169

Wn.2d 516, 526, 243 P.3d 1283 (2010)).

       SMC 7.20.030 sets forth these definitions:
       C. “Floating home moorage,” or “moorage” means a waterfront
          facility for the moorage of one (1) or more floating homes, and the
          land and water premises on which such facility is located.
       D. “Floating home moorage owner,” or “moorage owner” means any
          person or group who owns in fee or who has a leasehold interest
          in an entire floating home moorage facility.
       ...
       G. “Moorage site” means a part of a floating home moorage, located
          over water, and designed to accommodate one (1) floating home.

(Emphasis added.) Thus, a “moorage owner” has an ownership or leasehold

interest in an entire floating home moorage facility rather than an individual slip.

SMC 7.20.080 provides for review of a rent increase if a majority of those

affected by the rent increase—“excluding the moorage owner”—believe the rent

is unreasonable. SMC 7.20.080 uses the term “moorage owner” throughout and

does not reference those who own a share representing an individual slip.4 The

purpose of the ordinance



       4
          SMC 7.20.080(A) (“A moorage owner seeking a moorage fee increase shall
give the floating home owners affected thereby a written notice.”); (C) (“The moorage
owner shall . . . file with the Hearing Examiner and serve upon the petitioning floating
home moorage site lessees or their representative, a memorandum and any necessary
affidavits or sworn statements in support of the proposed increase.”); (D)(1) (“The
Hearing Examiner shall find whether [a rent increase] is necessary to assure a fair and
reasonable return to the moorage owner.”); (D)(2) (“The Hearing Examiner may rely on
this [sale price] factor as supporting a rent increase or any part thereof only if the
moorage owner demonstrates at hearing that the sale or other transaction relied upon
resulted in a genuine change in control of the moorage.”); (E) (“No contested moorage
fee increase shall take effect until approved . . . provided that the moorage owner or
operator may recover retroactively”) (emphasis added).



                                            6
No. 81029-4-I/7


       is to prevent harm to the public by protecting the stability, viability,
       and fiscal integrity of Seattle’s unique floating home communities by
       preventing the eviction of floating homes from their moorages
       through arbitrary actions and unreasonable rent increases, and by
       discouraging the eviction and destruction of valuable and habitable
       floating homes by enhancing opportunities for floating home owners
       to purchase their moorages, while preserving to moorage owners the
       fundamental attributes of ownership.

SMC 7.20.020.

       The hearing examiner lacked jurisdiction to hear this case because

SMC 7.20.080 does not authorize review of Lowery’s petition. As Cooper notes,

she is not a “moorage owner” because she owns only the Slip. The ordinance

does not cover rent increases by those who own a share representing only an

individual slip.

       Lowery concedes that Cooper is not a moorage owner but says that, as a

person seeking to raise Lowery’s rent, Cooper is still subject to SMC 7.20.080.5

Lowery contends that the ordinance’s purpose is to protect people like her. Yet

by its plain terms, SMC 7.20.080 does not authorize review of rent increases by

those who own a share representing an individual slip. See Murphy, 151 Wn.2d

at 242 (“[I]f the statute’s meaning is plain on its face, then the court must give

effect to that plain meaning as an expression of legislative intent.”). While SMC

7.20.080 refers to moorage owners, it makes no mention of those who own a

share representing an individual slip. See Dep’t of Transp., 192 Wn. App. at 838

       5
          While Lowery concedes that Cooper is not a moorage owner under the
definition of SMC 7.20.030, she says that as a result, Cooper cannot invoke
SMC 7.20.080(D)(2). That provision allows a moorage owner to rely on a sale to justify
a new cost basis for rent if the owner proves a genuine change in control. Because we
agree with Cooper that SMC 7.20.080 does not apply to her, we do not reach this issue,
which does not relate to the subject matter jurisdiction analysis.



                                          7
No. 81029-4-I/8


(“When interpreting a statute, ‘we must not add words where the legislature has

chosen not to include them.’” (internal quotation marks omitted) (quoting Lake,

169 Wn.2d at 526)). SMC 7.20.080 does not provide the hearing examiner with

authority to hear this petition.

       We reverse and dismiss.




 WE CONCUR:




                                        8